                           Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 1 of 36
                                                                                                                                              6112120 10:43AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number /if known)     _ __ _ _ _ _ _ _ _ _ __ _ _ _ Chapter                        11
                                                                                                                        0 Check if this an
                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more Information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                MURPHY SHIPPING & COMMERCIAL SERVICES, INC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          OBA MURPHY GLOBAL LOGISTICS
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN}


4.   Debtor's address             Principal place of business                                   Mailing address, if different from principal place of
                                                                                                business

                                  2001 TIMBERLOCH PL.
                                  SUITE 500
                                  THE WOODLANDS, TX 77380
                                  Number, Street, City, State & ZIP Code                        P.O. Box, Number, Street, City, State & ZIP Code

                                  Montgomery                                                    Location of principal assets, if different from principal
                                  County                                                        place of business

                                                                                                Number, Street, City, State & ZIP Code


5.   Debtor's website (URL}       WWW.MURPHYSHIP.COM


6.   Type of debtor               ■ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  0 Partnership (excluding LLP}
                                  D   Other. Specify:




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 1
                             Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 2 of 36
                                                                                                                                                     8/1212010:43AM
Debtor     MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                 Case number (ir known)
           Name                                                                                                                 -------------- -
7.   Describe debtor's business        A. Check one:
                                       D   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       D   Single Asset Real Estate (as defined in 11 U.S.C. § 101(518)}
                                       D   Railroad (as defined in 11 U.S.C. § 101(44))
                                       D   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       D   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       D   Clearing Bank (as defined ln 11 U.S.C. § 781 (3))

                                       ■ None of the above

                                       B. Check all that apply
                                       D Tax-exempt entity (as described in 26 U.S.C. §501)
                                       D Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       D Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor
                                          See http://www.uscourts.gov/four-digit-nationaJ-association-naics-codes.
                                                4731

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                       D   Chapter?
                                       D   Chapter 9

     A debtor who is a "small        ■ Chapter 11. Check all that apply.
     business debtor" must check
     the first sub-box. A debtor as                   ■ ihe debtor ls a small business debtor as defined in 11 U.S.C. § 101 (51 D), and its aggregate
     defined in § 1182(1) who                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                               $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                            operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                       exist, follow the procedure in 11 U.S.C. § 1116(1)(8)
     "small business debtor") must
     check the second sub-box.                        ■ The debtor Is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontlngent liquidated
                                                           debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                           proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                           balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                           any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(8).
                                                            ■    A plan is being filed with this petition.
                                                            D    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126{b).
                                                            D    The debtor is required to file periodic reports (for example, 1OK and 1OQ) with the Securities and
                                                                 Exchange Commission according to§ 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petiuon for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                            D    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       D   Chapter 12

9.   Were prior bankruptcy
                                       ■ No.
     cases filed by or against
     the debtor within the last 8      □ Yes.
     years?
     If more than 2 cases, attach a
                                                District                    When
     separate list.
                                                           ----------
                                                           _ __ __ _ _ _ __ When
                                                                                                  - - - - - - - - Case number
                                                District                                          - - - - - - -- Case number

10. Are any bankruptcy cases
                                       ■ No
    pending or being filed by a
    business partner or an             □ Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor     _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ Relationship

                                                District _ _ _ __ _ _ _ __               When _ _ _ __ _ _ Case number, if known


Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page2
                      Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 3 of 36
                                                                                                                    8/12120 10:43AM

          MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                           Case number (if known)
Debtor
          Name
                                                                                                         ----------- -- - -




 Offi cial Form 201             Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 3
                            Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 4 of 36
                                                                                                                                                       8112120 10:43AM

Debtor   MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                Case number (ifi<nown) _ _ __ _ _ _ _ _ _ __ _ __
         Name


11 . Why Is the case filed in   Check all that apply:
     this district?
                                ■      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                D      A bankruptcy case concerning debtor's affrnate, general partner, or partnership is pending in this district.


12. Does the debtor own or      ■ No
    have possession of any
    real property or personal   □ Yes.      Answer below for each property that needs Tmmediate attention. Attach additional sheets if needed.
     property that needs
     immediate attention?                   Why does the property need immediate attention? (Check all that apply_)
                                              D   It poses or is alleged lo pose a threat of imminent and identifiable hazard to public health or safety.
                                                  What is the hazard?

                                              D   It needs to be physically secured or protected from the weather.
                                              D    It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                  livestock, seasonal goods, meat. dairy, produce, or securities-related assets or other options).

                                              0   Other
                                              Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                              Is the property insured?

                                              □ No
                                              D Yes.      Insurance agency
                                                          Contact name
                                                          Phone



          Statistical and administrative information

13. Debtor's estimation of               Check one:
    available funds
                                          ■ Funds will be available for distribution to unsecured creditors.
                                          D   After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of          ■ 1-49                                             D 1,000-5,ooo                              D   25,001-50,ooo
    creditors                                                                       0 5001-10,000                              D   50,001-100,000
                                 D 50-99
                                 D 100-199                                          D 10,001-25,000                            D   More than100,000
                                 D 200-999

15. Estimated Assets             D $0 - $50,000                                     ■ $1 ,000,001 - $10 million                D $500,000,001 - $1 billion
                                 D $50,001 - $100,000                               D $10,000,001 - $50 million                D $1 ,000,000,001 - $10 billion
                                 D $100,001 - $500,000                              D $50,000,001 - $100 m illion              D $10,000,000,001 - $50 billion
                                 D $500,001 - $1 million                            D $100,000,001 - $500 million              D More than $50 billion

16. Estimated liabilities        D   $0 - $50,000                                   D $1,000,001 - $10 million                 D   $500,000,001 - $1 billion
                                 ■ $50,001 - $100,000                               D $10,000,001 - $50 million                D   $1,000,000,001 - $10 billion
                                 D $100,001       - $500,ooo                        D $50,000,001 - $100 million               0   $10,000,000,001 - $50 billion
                                 D $500,001       - $1 million                      D $100,000,001 - $500 million              D More than $50 billion




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                        page4
                             Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 5 of 36

   Deblor    MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                             Case numbef'{II~ ) _ _ __ __ _ _ __ _ _ __
             "'""'
             Request for Rello.f, OQclaration. and Signature&

  WARNING - Bankruptcy frttud Is a strious crime. MaJdng a false statement In connecUon wfth a bankruptcy case can result in fines up to S500,000 or
            Imprisonment for up to 20 years. or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
  17. Declaration and signature
      of authorizod                The debtor re<JUesls reliefin accordance wilh the chapler oftffle 11, United Stales Code, specified in this petition.
      reprOS&ntatlve of debtor
                                   I have been authorized to flte this petition on behaff of the debtor.

                                   I have examined the information in this petition end have a reasonable belief that the Information is true and correct.
                                   I declare under penalty of perjury that the forogolog rs true and correct




                                                                                                           JERRY ROWELL
                                                                                                           Printed name




 18. Slgnaturo of attomoy                                                                                  Dato August 12, 2020
                                                                                                                MM/0O/YYYY
                                  KEVIN S. WILEY SR.
                                  Prtnled name

                                  WILEY LAW GROUP PLLC
                                  Firm name

                                  325 N, ST. PAUL
                                  SUITE 2250
                                  Dallas, TX 75201
                                  Number, Street. Cily, State & ZIP Code

                                  Contact phone     (214) 537-9572                Enlsil address     KWILEY@WILEYLAWGROUP.COM

                                  21470700TX
                                  Bar number and State




Official Fom, 201                        Voluntary Petftfon for Non~lndivlduats FIiing for Bankruptcy
                                                                                                                                                       page 5
                            Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 6 of 36




      Fill III this mform~tioo to 1ctcntify th~ case

      Debtor name     MURPHY SHIPPING & COMMERCIAL SERVICES, INC.
      United Slates Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS

      Case number (ltkn""'1) _ _ __ __ __ __ _

                                                                                                                                O Check Wthisis an
                                                                                                                                    amended flllng


      Official Form 202
      Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                 12/16

  An lndivfduat who Is authortzed to act on behalf of a non--fndfvldual debtor, auch as a corporation or partnership, must sign and submJt lhls
  form for tho schodules of aaaets and lfabllltles, any other document that requJre,s: a declaration that Is not Included In th& document., and any
  amendments of thOS<> documents. This form must stato th& lndivldual's position or relaUonshlp to the debtor, the Identity of !he document,
  and the date. Bankruptcy Rules 1008and 9011.

  WARNING - Bankruptcy fraud Is a serlouscrim&. Making a false statement, concealing prol)<lrty, or obtaining money or property by fraud In
  connection with a bankruptcy case can result In flnas up to $500,000 or imprisonmenttor up to 20 years, or both. 18 U.S.C. §§ 162, 1341,
  1519, and 3571.



  -              Declaration and signature


         I am the president, another officer. or an authorized agent of the colJ)Oration; e member or an authotized agent of the pnrtnnrship; or another
         individual servjng 8$ a reprMentalive of the debtor In thi, case.

         I have examined the infotmatior'I in the documents checked below and I have a reasonable benef lhat the Information is true and correct
          ■       Schtdule NB: Assets-Ree/ Md Personal Proporty (Olflclal Form 206AIB)
          ■       Sc/rodule 0: Cro<i•IOIS Wl>o Hava Claims Securod by Proporty (Official Form 20601
          ■       Sclls<lule EIF: CredilOIS Wl>o Havo Unsecured Claims (Official Foon 205EIF)
          18      Scltedulo G: Executory Contracts 8nd Unsxpited Leases (Offlelal Form 206G)
          ■       Sc/llJdulo H: Codebtors (Official Form 206H)
          ■      SutnmBryol Assets and LiabiliYes for Non-Individuals (Official Form 206Sum)
         O       Amended Schedule
         ■       Chaptor 11 or ChoPlt)r 9 Cases: Ust of Cmdilors Wl>o Hwe tfl6 20 Llm,9st UnsecutBd Cfsims snd Alli Not Insiders (Official Form 204)
         ■       Other document that requires a declaration

        I declare under penalty of periury that the foregoing is t

         Exewted on       August 12, 2020
                                                                                                       !debtor

                                                              JERRY ROWELL
                                                              Printed name

                                                              PRESIDENT
                                                              Position or relallonship lo debtor




Official Form 202
                                                       Declaration Under Penalty of Porjury for Non..Jndlvldual Debtors
                               Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 7 of 36
                                                                                                                                                                         8110/20 3c20PM




  ~btor name MURPHY SHIPPING & COMMERCIAL SERVICES, INC.
 ~nited States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                              □    Check if this is an

Case number (if known):                                                                                                                               amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12I1s

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and      Name, telephone number Nature of claim                         Indicate if claim   Amount of claim
complete malling address, and emall address of   (for example, trade                      is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code        creditor contact       debts, bank loans,                      unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                      disputed        value of collateral or setoff to calculate unsecured claim.
                                                 and government                                              Total claim, if            Deduction for value        Unsecured claim
                                                 contracts)                                                  partially secured          of collateral or setoff
CHAMBERLAIN,                                                    LEGAL SERVICES                                                                                            $31,151.06
HARDICKS, ET AL                                                 WITH RESPECT
1200 SMITH STREET                                               TO ESTATE OF
Houston, TX                                                     RONALDR.
77002-4319                                                      JOHNS, SR.
                                                                ISSUES RELATED

-
_._o CPAS, LLP
1900 WEST LOOP
                                                                TO THE
                                                                COMPANHY
                                                                ACCOUNTING
                                                                SERVICES
                                                                                                                                                                          $40,000.00

SOUTH
SUITE 1150
Houston TX 77027
KONICA MINOLTA                                                                                                                                                                $632.45
LEASING
15120 NW FWY
Richmond. TX 77406
LANDSTAR                                                        TRADE ACCOUNT                                                                                               $4,200.00
1531 VANTAGE
PKWY,STE.134
Houston TX 77032
MODE                                                                                                                                                                          $901.09
TRANSPORATION
LLC
14785 PRESTON
RO.
Dallas TX 75254
ROANOKE TRADE                                                   TRADE ACCOUNT                                                                                               $1,620.68
11 GREENWAY
PLAZA
Houston, TX
77046-1101




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured cla.ims                                page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                  Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 8 of 36
                                                                                                                                                                           8110/20 3:20PM




-     ,tor   MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                       Case number (if known)
             Name

    Name of creditor and      Name, telephone number Nature of claim                      Indicate if claim   Amount of claim
    complete malling address, and email address of   (for example, trade                   is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
    including zip code        creditor contact       debts, bank loans,                   unllquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                     professional seNices,                    disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                              Total claim, if            Deduction for value        Unsecured claim
                                                                                                              partlallv secured          of collateral or setoff
    SALESFORCE.COM                                                                                                                                                              $453.06
    SALESFORCE
    TOWER
    415MSSION
    STREET THIRD
    FLOOR
    San Francisco, CA
    94105
    SOLID BUSINESS                                                                                                                                                             $351.28
    SOLUTIONS
    18191ST OAKS
    STREET
    STE 160
    Long Branch, NJ
    07740-6000
    SUN PACKAGING,                                               TRADE ACCOUNT                                                                                               $3,638.18
    INC.
    10077 WALLISVILE
    ROAD
    Houston. TX 77010




    -
Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Cred~ors Who Have the 20 Largest Unsecured claims                                  page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 9 of 36
                                                                                                                                                                                                            8/10f.Z0 3:20PM




                           MURPHY SHIPPING & COMMERCIAL SERVICES, INC.

     United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF TEXAS

     Case number (if known)
                                                                                                                                                                                       D    Check if this is an
                                                                                                                                                                                            amended filing



    Official Form 206Sum
    Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

    i@IM Summary of Assets
     1.   Schedule AIB: Assets-Real and Personal Property (Official Form 206NB)

          1a. Real property:
                                                                                                                                                                                            $            0.00
              Copy line 88 from Schedule A/8............................................................................................................................ .
                                                                                                                                                                                                 - - -- ----
          1b. Total personal property:
                                                                                                                                                                                             $       1,576,696.50
              Copy line 91 A from Schedule A/8.........................................................................................................................
                                                                                                                                                                                                 - - --   -- -
          1c. Total of all property:
              Copy line 92 from Schedule AIB...........................................................................................................................                     $ _ _1
                                                                                                                                                                                                 --'-,_
                                                                                                                                                                                                      57_6.;_
                                                                                                                                                                                                           ,6_9_6._50
                                                                                                                                                                                                                    _


    ■@tW Summary of Liabilities


-    2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D}
          Copy the total dollar amount listed In Column A. Amount of claim, from line 3 of Schedule D....................................                                                   $
                                                                                                                                                                                                 --- - --0.00
                                                                                                                                                                                                          --
     3.   Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 206E/F}

          3a. Total claim amounts of priority unsecured claims:
              Copy the total claims from Part 1 from line Sa of Schedule EIF..........................................................................                                      $                       0.00

          3b. Total amount of claims of nonpriority amount of unsecured claims:
              Copy the total of the amount of claims from Part 2 from line Sb of Schedule EJF................................................                                               +$             82,947.80


     4.   Total liabilities ...................................................................................................................................................... .
                                                                                                                                                                                                        82,947.80
          Lines 2 + 3a + 3b                                                                                                                                                            1$




     Official Form 206Sum                                             Summary of Assets and Liabilitles for Non-Individuals                                                                                    page 1
    Software C ~ t (cl 199S-2020 Best Case. LLC -www.bestcase.com                                                                                                                                 Best Case Bankruptcy
                            Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 10 of 36
                                                                                                                                                            8/10/20 3:20PM




                        MURPHY SHIPPING & COMMERCIAL SERVICES, INC.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (If known)
                                                                                                                                      O      Check if this is an
                                                                                                                                             amended filing




 Official Form 206A/B
 Schedule A/8: Assets .. Real and Personal Property                                                                                                           12/15
 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
 Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
 which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
 or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
 the debtor's name and case number (if known). Also identify the form and line number to which the additional Information applies. If an
 additional sheet is attached, Include the amounts from the attachment in the total for the pertinent part.

   For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
   schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
   debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 -              Cash and cash equivalents
 1. Does the debtor have any cash or cash equivalents?

          D   No. Go to Part 2.
          ■ Yes Fill in the information below.


- 2.
          All cash or cash equivalents owned or controlled by the debtor

                 Cash on hand
                                                                                                                                             Current value of
                                                                                                                                             debtor's interest
                                                                                                                                                            $775.23



  3.             Checking, savings, money market, or financial brokerage accounts (Identity all)
                 Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                                  number
                                                                             CHECKING ACCOUNT
                 3.1.   1010 CHASE BANK                                      FOR OPERATIONS                                                               $13,124.03




                 3.2.   1011 CHASE SAVINGS                                   SAVINGS ACCOUNT                                                                  $345.87




                 3.3.   POSITION WEALTH                                      INVESTMENT ACCOUNT                                                         $790,430.06



  4.             Other cash equivalents (Identify all)

     5.          Total of Part 1.                                                                                                                    $804,675.19
                 Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 -            7eposits and Prepayments



--
 6. Does the debtor have any deposits or prepayments?

          D   No. Go to Part 3.
          ■ Yes Fill in the information below.

     7.          Deposits, including security deposits and utility deposits
                 Description, including name of holder of deposit
 Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                    page 1
 Software Copyrighl (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 11 of 36
                                                                                                                                               B/10/20 3:20PM


    Debtor               MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                              Case number (If known) _ _ _ _ _ _ _ __ _ __ _
                         Name



                 7.1.     DEFERRED INCOME TAX                                                                                              $567,677.00




                 7.2.     ESCROW                                                                                                            $28,286.84



    8.           Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
                 Description, including name of holder of prepayment


                 8.1 .    PREPAID EXPENSES                                                                                                    $3,034.54




                 8.2.     1410 PREPAID INSURANCE                                                                                              $4,244.51



   9.          Total of Part 2.
                                                                                                                                      $603,242.89
               Add lines 7 through 8. Copy the total to line 81.

  - - Accounts receivable
  10. Does the debtor have any accounts receivable?

         D No.    Go to Part 4.
         ■ Yes Fill in the information below.

   11.         Accounts receivable
               11 a. 90 days old or less:                              78,867.31                                0.00 =                      $78,867.31
                                                face amount                        doubtful or uncollectible accounts




   12.         Total of Part 3.
                                                                                                                                        $78,867.31
               Current value on lines 11a + 11 b = line 12. Copy the total to line 82.

  llillll Investments
  13. Does the debtor own any investments?

         D No.    Go to Part 5.
         ■ Yes Fill in the information below.

                                                                                                         Valuation method used   Current value of
                                                                                                         for current value       debtor's interest

   14.         Mutual funds or publicly traded stocks not included in Part 1
               Name of fund or stock:


               14.1.       POSITION WEALTH REINVEST                                                       Recent cost                       $61,011.11



-.,_5_         Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
               partnership, or joint venture
               Name of entity:                                               % of ownership

   16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1

  Official Form 206A/B                                          Schedule NB Assets - Real and Personal Property                                   page2
  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 12 of 36
                                                                                                                                              8110/20 3:20PM



     Debtor         MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                   Case number (If known) _ _ _ _ __ _ _ _ __ __
                    Name

                Describe:


     17.       Total of Part 4.                                                                                                         $61,011.11
               Add lines 14 through 16. Copy the total to line 83.

    -           Inventory, excluding agriculture assets
    18. Does the debtor own any inventory (excluding agriculture assets)?

        ■ No. Go to Part 6.
        D Yes Fill In the information below.

    -            Fanning and fishing-related assets (other than titled motor vehicles and land)
    27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        ■ No. Go to Part 7.
        D   Yes Fill in the information below.


    1111111 Office furniture, fixtures, and equipment; and collectibles
    38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        D No.    Go to Part 8.
        ■ Yes Fill in the information below.

               General description                                               Net book value of       Valuation method used   Current value of
                                                                                 debtor's interest       for current value       debtor's interest

-    39.       Office furniture
                                                                                 (VVhere available)



    40.        Office fixtures

     41 .      Office equipment, including all computer equipment and
               communication systems equipment and software
               COMPUTER EQUIPMENT                                               - -- - -~$_0._0_0        Recent cost                               $0.00


     42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
               books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
               collections; other collections, memorabilia, or collectibles

     43.       Total of Part 7.                                                                                                                   $0.00 1
               Add lines 39 through 42. Copy the total to line 86.

     44.       Is a depreciation schedule available for any of the property listed In Part 7?
                ■ No
               □ Yes

     45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               ■ No
               □ Yes

- - Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        D No.    Go to Part 9.
        ■ Yes Fill in the information below.

               General description                                               Net book value of       Valuation method used   Current value of
               Include year, make, model, and identification numbers             debtor's interest       for current value       debtor's interest
               (i.e., VIN, HIN, or N-number)                                     (Where available)
    Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                  page 3
    Software Copynght (c) 1996-2020 Best Case. LLC - www.bestcase.com                                                                   811$1 Case Bankruptcy
                           Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 13 of 36
                                                                                                                                        8110120 3:20PM



 Debtor         MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                   Case number (If known) _ _ _ _ _ _ _ __ _ __
                Name


47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           FORKLIFTS                                                                  i37,000.00     Recent cost                              $0.00


           ABBOTT SCALE; TOYOTA LIFTS; TRACTORS,
           SECURITY MONITORING                                                       $139,134.00     Recent cost                              $0.00


           TRANSPORTATION EQUIPMENT                                                    17,160.00     Recent cost                              $0.00


           WAREHOUSE EQUIPMENT                                                              io.oo    Recent cost                              $0.00



 51 .      Total of Part 8.                                                                                                              $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            ■ No
            □ Yes

 53.       Has any of the property listed In Part 8 been appraised by a professional within the last year?
            ■ No
            □ Yes

-           Real property
54. Does the debtor own or lease any real property?

    ■ No. Go to Part 10.
    D Yes Fill in the information below.

- - Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    D   No. Go to Part 11 .
    ■ Yes Fill in the information below.

           General description                                                Net book value of     Valuation method used   Current value of
                                                                              debtor's interest     for current value       debtor's interest
                                                                              (Where available)

 60.       Patents, copyrights, trademarks, and trade secrets




Official Form 206A/B                                          Schedule A/8 Assets - Real and Personal Property                               page4
Software Copyrighl (c) 1996-2020 Best Case. LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                  Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 14 of 36
                                                                                                                                                 8/10/20 3:20PI\I



    Debtor         MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                    Case number (If known)   _ _ _ _ _ _ __ __           _   _

-                  Name

               TRADEMARKS
               MURPHY THE WORLD CARRIER, SERIAL#
               86336690, REG. #4703119
               MURPHY GLOBAL LOGISTICS, SERIAL
               #86434690, REG.#88540651
               MURPHY SHIPPING & COMMERCIAL
               SERVICES, INC. SERIAL# 86556169, REG.#
               4746645                                                                          $0.00                                                  $0.00



    61.        Internet domain names and websites
               MURPHY SHIPPING & COMMERCIAL
               SERVICES                                                                         $0.00                                                  $0.00



    62.        Licenses, franchises, and royalties

    63.        Customer lists, mailing lists, or other compilations

    64.        Other intangibles, or intellectual property

    65.         Goodwill


    66.        Total of Part 10.                                                                                                                    $0.00
               Add lines 60 through 65. Copy the total to line 89.

-   67.         Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
                ■ No
                □ Yes

    68.         Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                ■ No
                □ Yes

    69.         Has any of the property listed in Part 10 been appraised by a professional within the last year?
                ■ No
                □ Yes

    lmllll All other assets
    70. Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

          D No.   Go to Part 12.
          ■ Yes Fill in the information below.

                                                                                                                                      Current value of
                                                                                                                                      debtor's interest


     71 .       Notes receivable
                Description (include name of obliger)
                LOAN TO SHAREHOLDER RONALD                                     2,383,571.00                          2,383,571.00 =
                R. JOHNS, SR. (DECEASED)                                  Total face amount     doubtful or uncollectible amount                        $0.00


                LOAN INTEREST AS OF MARCH 31,                                    259,327.96                            259,327.96
                2020 ON SHAREHOLDER LOAN                                  Total face amount     doubtful or uncollectible amount                        $0.00


                                                                                 310,004.84                            310 004.84
                LOAN TO ESTATE                                             Total face amount    doubtful or uncollectible amount                        $0.00

    Official Form 206A/B                                           Schedule A/B Assets - Real and Personal Property                                     page5
    Software Copyright (c) 1996-2020 Best Case, LLC - wv.w.bestcase.com                                                                      Best Case Bankrvptc:y
                          Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 15 of 36
                                                                                                                                   6/10120 3:20PM



Debtor         MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                  Case number (If known) _ __ _ _ __ _ __ __ _
               Name




72.       Tax refunds and unused net operating losses (NOLs)
          Description (for example, federal , state, local)

73.       Interests in insurance policies or annuities

74.       Causes of action against third parties (whether or not a lawsuit
          has been filed)

75.       Other contingent and unliquidated claims or causes of actlon of
          every nature, including counterclaims of the debtor and rights to
          set off claims

76,       Trusts, equitable or future interests in property

77.        Other property of any kind not already listed Examples: Season tickets,
           country club membership

           PREPAID EXPENSES                                                                                                          $500.00



           ORGANIZATIONAL COSTS                                                                                                      $800.00



           INVESTMENT                                                                                                            $27,600.00




78.        Total of Part 11.                                                                                                  $28,900.00
           Add fines 71 through 77. Copy the total to line 90.

79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
           ■ No
           □ Yes




Official Form 206NB                                           Schedule NB Assets - Real and Personal Property                            page6
                                                                                                                              B est Case Bankruptcy
Software Copyright (c) 1996-2020 Best Case. LLC • www.bestcase.com
                                      Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 16 of 36
                                                                                                                                                                                 8/10/20 310PM



    Debtor              MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                         Case number (If known) _ _ __ __ _ _ _ _ __
,,-..                   Name



   1111111'-S_u_m
                _m
                 _ ary
                    - ' - - - - - - - - - -- - -- - - - - - -- - - - -- - - - - - - - - - - - - -- - - -
    In Part 12 copy all of the totals from the earlier parts of the form
         Type of property                                                                                   Current value of                    Current value of real
                                                                                                            personal property                   property

        80. Cash, cash equivalents, and financial assets.
            Copy line 5, Part 1                                                                                          $804,675.19

        81. Deposits and prepayments. Copy line 9, Part 2.                                                               $603,242.89

        82. Accounts receivable. Copy line 12, Part 3.                                                                     $78,867.31

        83. Investments. Copy line 17, Part 4.                                                                             $61,011.11

        84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

        85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

        86. Office furniture, fixtures, and equipment; and collectibles.
            Copy line 43, Part 7.                                                                                                   $0.00

        87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

        88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

        89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

        90. All other assets. Copy line 78, Part 11.                                                    +                  $28,900.00

        91. Total. Add lines 80 through 90 for each column                                                         $1,576,696.50            I+91b.                      $0.00


        92. Total of all property on Schedule A/8. Add lines 91 a+91 b=92                                                                                               $1,576,696.50




    Officfal Form 206A/B                                                  Schedule A/8 Assets - Real and Personal Property                                                            page 7
    Software Copyright (c) 1996·2020 Best Case. LLC • W\Wl.bestcase.com                                                                                                    Best Case Bankruptcy
                             Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 17 of 36
                                                                                                                                               8110/20 3:20PM




                    MURPHY SHIPPING & COMMERCIAL SERVICES, INC.

united States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

Case number (if known)
                                                                                                                            D   Check if this is an
                                                                                                                                amended filing


Official Form 2060
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

     ■ No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form .
     D Yes. Fill in all of the information below.




 Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                      page 1 of 1
                                                                                                                                           Best Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                  Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 18 of 36
                                                                                                                                                                            8/10/20 3:20P M




,,,,-... Debtor name      MURPHY SHIPPING & COMMERCIAL SERVICES, INC.

      United Slates Bankruptcy Court for the:             SOUTHERN DISTRICT OF TEXAS

      Case number (if known)
                                                                                                                                                         O   Check If this is an
                                                                                                                                                             amended filing


     Official Form 206E/F
     Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
    Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured clalms.
    List the other party to any executory contracts or unexpired leases that could result In a claim. Also 11st executory contracts on Schedule AIB: Assets - Real and
    Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
    2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

    ■:tfflM List All Creditors with PRIORITY Unsecured Claims

          1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              ■ No. Go to Part 2.

              D Yes. Go to line 2 .

    ■:tfffM List All Creditors with NONPRIORITY Unsecured Claims
           3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims. fill
              out and attach the Additional Page of Part 2.
                                                                                                                                                           Amount of claim

    ~ Nonpriority creditor's name and mailing address                             As of the petition filing date, the claim is: Check all that apply.                     $31,151.06
              CHAMBERLAIN, HARDICKS, ET AL                                         D Contingent
              1200 SMITH STREET                                                    D Unlfquidated
~             Houston, TX 77002-4319                                               D Disputed
              Date(s) debt was incurred 2020
                                                                                  Basis tor the claim: LEGAL SERVICES WITH RESPECT TO ESTATE OF
              Last 4 digits of account number_                                    RONALD R. JOHNS, SR. ISSUES RELATED TO THE COMPANHY
                                                                                  Is the claim subject to offset? ■ No       D Yes
    @:O Nonpriority creditor"s name and mailing address                           As of the petition filing date, the claim Is: Checi< all that apply.                    $40,000.00
              GLO CPAS, LLP                                                       D Contingent
              1900 WEST LOOP SOUTH                                                D Unliquidated
              SUITE 1150                                                          D Disputed
              Houston, TX 77027
                                                                                  Basis for the claim: ACCOUNTING SERVICES
              Date(s) debt was incurred _
              Last 4 digits of account number _                                   Is the claim subject to offset? ■ No      D Yes

    E::J Nonpriority credltor"s name and mailing address                          As of the petition filing date, the claim is: Checi<a/1/hafapply.                           $632.45
              KONICA MINOLTA LEASING                                              0 Contingent
              15120 NW FWY                                                        D Unliquidated
              Richmond, TX 77406                                                  D Disputed
              Date(s) debt was incurred_
                                                                                  Basis for the claim:
              Last 4 digits of account number _
                                                                                  Is the claim subject to offset? ■ No      D Yes
    EJ Nonpriority creditor's name and mailing address                            As of the petition filing date, the clalm Is: Check all that apply.                      $4,200.00
              LANDSTAR                                                            D Contingent
              1531 VANTAGE PKWY, STE.134                                          D Unliquidated
              Houston, TX 77032                                                   D Disputed
              Date(s) debt was Incurred_
                                                                                  Basis for the claim: TRADE ACCOUNT
              Last 4 digits of account number_
                                                                                  Is the claim subject to offset? ■ No      D Yes




    Official Form 206EIF                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 1 of 2
    Software Copyright (c) 1996-2020 Best Case. LLC - www.llestcase.com                                         38037                                                 Best Case Bankruptcy
                                   Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 19 of 36
                                                                                                                                                                                           8110120 3:20PM


                       MURPHY SHIPPING & COMMERCIAL SERVICES,

-          Debtor     _1-'-'
                        N""'
                       Name
                             C-'-.- - - - - - - - - -- - -- - - - -

      ~ Nonpriorlty creditor's name and malling address
        MODE TRANSPORATION LLC
                                                                                                               Case number (it known)


                                                                                      As of the petition filing date, the claim is: Check all that apply.
                                                                                      D Contingent
                                                                                                                                                                                             $901.09

        14785 PRESTON RD.                                                             D Unliquidated
        Dallas, TX 75254                                                              D Disputed
                    Date(s) debt was incurred _                                       Basis for the claim:
                    Last 4 digits of account number_
                                                                                      Is the claim subject to offset? ■ No       D Yes
      ~ Nonpriority creditor's name and mailing address                               As of the petition filing date, the claim Is: Check al/that apply.                                   $1,620.68
                    ROANOKE TRADE                                                     D Contingent
                    11 GREENWAY PLAZA                                                 D Unliquidatoo
                    Houston, TX 77046-1101                                            D Disputed
                    Oate(s) debt was incurred_                                        Basis tor the claim: TRADE ACCOUNT
                    Last 4 digits of account number _
                                                                                      Is the claim subject to offset? ■ No       D Yes
      ~ Nonpriority creditor's name and mailing address                               As of the petition filing date, the claim Is: Check all that apply.                                    $453.06
                    SALESFORCE.COM                                                    D Contingent
                    SALESFORCE TOWER                                                  D Unliquidated
                    415 MSSION STREET THIRD FLOOR                                     D Disputed
                    San Francisco, CA 94105
                                                                                      Basis for the claim:
                    Oate(s) debt was Incurred_
                    Last 4 digits of account number _                                 is the claim subject to offset? ■ No       D Yes
      @=] Nonprlorlty creditor's name and mailing address                             As of the petition filing date, the claim Is: Check all that apply.                                    $351.28
                    SOLID BUSINESS SOLUTIONS                                          D Contingent
                    18191ST OAKS STREET                                               D Unliquidated
r-,                 STE160                                                            D Disputed
                    Long Branch, NJ 07740-6000
                                                                                      Basis for the claim:
                    Date(s) debt was Incurred _
                    Last 4 digits of account number_                                  Is the clai m subject to offset? ■ No      D Yes

      ~ Nonpriority creditor's name and malling address                               As of the petition filing date, the claim is: Check all that apply.                                  $3,638.18
                    SUN PACKAGING, INC.                                               D Contingent
                    10077 WALLISVILE ROAD                                             0 Unliquidaled
                    Houston, TX 77010                                                 D Disputed
                    Oate(s) debt was incurred_                                        Basis tor Ille claim:   TRADE ACCOUNT
                    Last 4 digits of account number _
                                                                                      is the olaim subject to offset? ■ No       D Yes

      ■:fflM List Others to Be Notified About Unsecured Claims

       4. List in alphabetical order any others who must be notified for claims listed In Parts 1 and 2. Examples of entities that may be listed are collection agencies,
          assignees of claims listed above. and attorneys for unsecured creditors.

            If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

                    Name and mailing address                                                                   On which line in Part1 or Part 2 is the                        Last 4 digits of
                                                                                                               related creditor (If any) listed?                              account number, if
                                                                                                                                                                              any

       ■@CM Total Amounts of the Priority and Nonpriority Unsecured Claims

       5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                  Total of claim amounts
           Sa. Total claims from Part 1                                                                            5a.       s _________ ~o~.o                       ~o~
           Sb. Total claims from Part 2                                                                            5b.   • _ S_ _ _ _ _ _ _...:8::.:2::.,,c.:::9...:4c:.7..:c.8::c0=----
,-....._
           Sc. Total of Parts 1 and 2
               Lines 5a + 5b = 5c.                                                                                 Sc.       s ________
                                                                                                                                      82_;,_9_47_._8_0




       Official Form 206 E/F                                           Schedufe E/F: Creditors Who Have Unsecured Claims                                                                     Page-2 of 2
       Software Copyright (c) 1996-2020 Best Case,   LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                           Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 20 of 36
                                                                                                                                                    8110l2Q 3:20PM




                    MURPHY SHIPPING & COMMERCIAL SERVICES, INC.

 United States Bankruptcy Court for the:           SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 D   Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                              12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
      D No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
      ■ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule AIB: Assets - Real and Personal               Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                   State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired
                                                                              lease

 2.1.        State what the contract or                  TERM LEASE AT
             lease is for and the nature of              $1335.00 PER MONTH
             the debtor's interest                       FOR TWO OFFICE
                                                         SUITES, COMMENCING
                                                         5/1/2000 AND
                                                         EXTENDING FOR AN
                                                         ADDTIONAL SIX
                                                         MONTHS
                 State the term remaining                3MOS.
                                                                                   WORKSUITES-WOODLAND COMPANY, LLC
             List the contract number of any                                       2001 TIMBERLOCH PLACE, SUITE 500
                   government contract                                             THE WOODLANDS, TX 77380




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC-www.beslcase.com                                                                              Besl Case Bankrul)lcy
                                Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 21 of 36
                                                                                                                                                      8110/20 3:20PM




         Debtor name      MURPHY SHIPPING & COMMERCIAL SERVICES, INC.

         United States Bankruptcy Court for the:        SOUTHERN DISTRICT OF TEXAS

         Case number (if known)
                                                                                                                                  D   Check if this is an
                                                                                                                                      amended filing


     Official Form 206H
     Schedule H: Your Codebtors                                                                                                                         12/15

     Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
     Additional Page to this page.

             1. Do you have any codebtors?

         ■ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
         □ Yes

          2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor In the schedules of
             creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
             on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor. list each creditor separately in Column 2.
                   Column 1: Codebtor                                                                        Column 2: Creditor



                   Name                            Mailing Address                                      Name                            Check all schedules
                                                                                                                                        that apply:
           2.1                                                                                                                         DD
,-....                                              Street                                                                             0 E/F
                                                                                                                                       DG
                                                   City                  State      Zip Code


           2.2                                                                                                                         DD
                                                    Street                                                                             □ E/F
                                                                                                                                       DG
                                                   City                  State      Zip Code


           2.3                                                                                                                         OD
                                                    Street                                                                             □ E/F
                                                                                                                                       DG
                                                   City                  State      Zip Code


           2.4                                                                                                                         DD
                                                   Street                                                                              0 E/F
                                                                                                                                       □G

                                                   City                  State      Zip Code




     Official Form 206H                                                          Schedule H: Your Codebtors                                           Page 1 of 1
     Software Copynght (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                             Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 22 of 36
                                                                                                                                                          8110/20 3:20PM




-    ill in this information to identify the case:

Debtor name         MURPHY SHIPPING & COMMERCIAL SERVICES, INC.

    United States Bankruptcy Court for the:        SOUTHERN DISTRICT OF TEXAS

    Case number (ir known)
                                                                                                                                      D    Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
\'.'rite the debtor's name and case nu mber (if known).

■@IN Income

1. Gross revenue from business

        D None.
         Identify the beginning and ending dates of the debtor's fiscal year,                 Sources of revenue                           Gross revenue
         which may be a calendar year                                                         Check all that apply                         {before deductions and
                                                                                                                                           exclusions)

         For prior year:                                                                      ■ Operating a business                                $1,393,997.29
         From 1/01/2019 to 12/31/2019
                                                                                              D   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business Income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        ■ None.

                                                                                              Description of sources of revenue            Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

■@fM List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
      List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before
      filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
      and every 3 years after that with respect to cases filed on or after the date of adjustment.)

        D   None.

         Creditor's Name and Address                                      Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                              Check all that apply
         3.1 .
                 BEVERLY NEWMAN & CO PLLC                                 VARIOUS                          $14,375.00         D Secured debt
                 1321 CHAMPION FOREST DRIVE                               BETWEEN                                             D Unsecured loan repayments
                 STE 102                                                  JANUARY                                             D Suppliers or vendors
                 Houston, TX TT069                                        AND APRIL,
                                                                                                                              ■ Services
                                                                          2020
                                                                                                                              D Other_




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2020 Best Case. LLC -www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 23 of 36
                                                                                                                                                                 8/10/20 3:20PM

     Debtor        MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                               Case number (If known)
                                                                                                                                      -------------
,,.-..
           Creditor's Name and Address                                          Dates                 Total amount of value          Reasons for payment or transfer
                                                                                                                                     Check all that apply
           3.2 .
                   RONALD R. JOHNS SR. ESTA TE                                  VARIOUS                          $42,967.00          D Secured debt
                   C/O DAVID R. JOHNS, EXECUTOR                                 DATES                                                D Unsecured loan repayments
                   11733 CRYSTAL COURT                                          BETWEEN                                              D Suppliers or vendors
                   Conroe, TX 77306                                             JANIARY                                              D Services
                                                                                AND MAY OF
                                                                                2020                                                 ■ Other DISTRIBUTION TO
                                                                                                                                     SHAREHOLDER

           3.3.
                   WORKSUUITES                                                  VARIOUS                           $8,555.57          D Secured debt
                   WORKSUITES-WOODLAND-COMPANY,                                 DATES                                                D Unsecured loan repayments
                   LLC                                                          BETWEEN                                              D Suppliers or vendors
                   2001 TIMBERLOCH PLACE, SUITE 500                             JAN AND                                              D Services
                   Spring, TX 77380                                             MARCH
                                                                                                                                     ■ Other RENT



    4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers. including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
       or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
       may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
       listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
       debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101 (31 ).

          ■ None.

           Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
           Relationship to debtor

    5 . Repossessions, foreclosures, and returns
        List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
        a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          ■ None

           Creditor's name and address                               Describe of the Property                                      Date                Value of property


    6. Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
       of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
       debt.

          ■ None

           Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                                   taken

    liffiM Legal Actions or Assignments
    7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, Investigations, arbitrations, mediations, and audits by federal or stale agencies in which the debtor was involved
       in any capacity-within 1 year before filing this case.

          ■ None.

                   Case title                                        Nature of case             Court or agency's name and                Status of case
                   Case number                                                                  address

<   8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
       receiver, custodian, or other court-appointed officer within 1 year before filing this case.




    Officlal Form 207                                   Statement of Financial Affairs for Non-Individuals FIiing for Bankruptcy                                       page2
    Sortware Copyright {c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                            Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 24 of 36
                                                                                                                                                  8110/20 3:20P'-I

    Debtor      MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                 Case number (dknown)
                                                                                                                                   - - - - ---- -----

       ■ None


i@IM certain Gifts and Charitable Contributions
9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient Is less than $1,000

       ■ None

                Recipient's name and address                      Description of the gifts o r contributions              Dates given                    Value


■@JW Certain Losses

1o. All losses from fire, theft, or other casualty w ithin 1 year before filing this case.

       ■ None

        Description of the property lost and                     Amount of payments received for the loss                 Dates of loss    Value of property
        how the loss occurred                                                                                                                           lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from Insurance, government compensation, or
                                                                 tort liability, list the Iota.I received.

                                                                 List unpaid claims on Official Form 106A/8 (Schedule
                                                                 AA3: Assets - Real and Personal Property).

■@CW Certain Payments or Transfers

11. Payments related to bankruptcy
      List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor wfthin 1 year before the filing
      of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
      relief, or filing a bankruptcy case.

       D None.
                 Who was paid or who received                         If not money, describe any property transferred           Dates       Total amount or
                 the transfer?                                                                                                                       value
                 Address
        11.1.    WILEY LAW GROUP PLLC                                                                                           MARCH
                 325 N. ST. PAUL STE 2250                                                                                       2020AND
                 Dallas, TX 75201                                                                                               JULY2020         $20,000.00

                 Email or website address
                 kwiley@wileylawgroup.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
      List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
      to a self-settled trust or similar device.
      Do not include transfers already listed on this statement.

       ■ None.

        Name of trust or device                                       Describe any property transferred                 Dates transfers     Total amount or
                                                                                                                        were made                    value



-
13. Transfers not already listed on this statement
    List any transfers of money or other property by sale. trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       D None.
Official Form 207                                    Statement of Financial Affairs for Non-Individuals FIiing for Bankruptcy                             page 3
Software Copyright (c:) 1996-2020 Bes! Case, LLC • www.bestcase.com                                                                          Best Case Bankruptcy
                                Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 25 of 36
                                                                                                                                                           8110/20 3:20PM

    Debtor         MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                             Case number (if known) _ _ __ _ _ _ __ _ _ __



                    Who received transfer?                          Description of property transferred or                  Date transfer            Total amount or
                    Address                                         payments received or debts paid in exchange             was made                          value

            13.1                                                    PAYMENT OF BALANCE ON
                                                                    COMMERCIAL LOAN IN ORIGINAL
                                                                    PRINCIPAL AMOUNT OF $1.600 MILLION
                    VELOCITY COMMERCIAL                             THAT WAS THE RESULT OF A LOAN
                    CAPITAL                                         OBTAINED BY AN INSIDER, RONALD R.
                    30699 RUSSEL RANCH RD                           JOHNS, SR. IN 2016 FOR PERSONAL
                    SUITE 295                                       BUSINESS USE AND OF NO BENEFIT TO
                    Thousand Oaks, CA 91362                         THE DEBTOR                                               1/31/2019                $1,553,119.21

                     Relationship to debtor




   ■=ttff   fM Previous Locations
   14. Previous addresses
        List all previous addresses used by the debtor within 3 years oefore filing this case and the dates the addresses were used.


         D Does not apply
                      Address                                                                                                 Dates of occupancy
                                                                                                                              From-To
            14.1.     1812 PEACH LEAF                                                                                         1998-2018
                      Houston, TX 77039

   ■#\fff:@ Health Care Bankruptcies

- 1 5. Health Care bankruptcies
       Is the debtor primarily engaged in offering services and facilities for:
       - diagnosing or treating injury, deformity, or disease, or
       - providing any surgical, psychiatric, drug treatment, or obstetric care?

            ■      No. Go to Part 9.
            D      Yes. Fill in the information below.


                      Facility name and address                     Nature of the business operation, including type of services            If debtor provides meals
                                                                    the debtor provides                                                     and housing, number of
                                                                                                                                            patients in debtor's care

   ■#\'.GI/M Personally Identifiable Information

   16. Does the debtor collect and retain personally identifiable information of customers?

            ■      No.
            D      Yes. State the nature of the information collected and retained.

    17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401 (k), 403(b), or other pension or
        profit-sharing plan made available by the debtor as an employee benefit?

            ■      No. Go to Part 10.
            D      Yes. Does the debtor serve as plan administrator?


   ■ iflli•M Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page4

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 26 of 36
                                                                                                                                                         8/10!20 3:10PM

    Debtor       MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                 Case number /if known) _ _ _ _ _ _ _ _ _ _ _ _ __




-   18. Closed financia l accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit. closed, sold,
        moved, or transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
        cooperatives, associations, and other financial institutions.

          ■ None
                    Financial Institution name and                   Last 4 digits of          Type of account or          Date account was           Last balance
                    Address                                          account number            instrument                  closed, sold,          before closing or
                                                                                                                           moved, or                       transfer
                                                                                                                           transferred

    19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
        case.


          ■ None

           Depository institution name and address                        Names of anyone with                 Description of the contents         Do you still
                                                                          access to it                                                             have it?
                                                                          Address

    20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
        which the debtor does business.



          ■ None



    -
           Facility name and address                                      Names of anyone with                 Description of the contents         Do you still
                                                                          access to it                                                             have it?


    dffillM Property the Debtor Holds or Controls That the Debtor Does Not Own
    21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
        not list leased or rented property.

        ■ None


    ■@If# Details About Environment Information

    For the purpose of Part 12, the following definitions apply:
         Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material. regardless of the
         medium affected (air, land, water, or any other medium).

          Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
          owned, operated, or utilized.

          Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
          similarly harmful substance.

    Report all notices, releases, and proceedings known, reg;1rdless of when they occurred.

    22. Has the debtor been a party in any judicial o r administrative proceeding under any environmental law? Include settlements and orders.

          ■     No.
          D     Yes. Provide details below.

           Case title                                                     Court or agency name and             Nature of the case                  Status of case
           Case number                                                    address

        Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
        environmental law?

    Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 pages
    Software Copyright (c) 1996-2020 B est Case. LLC • www.bestcase.com                                                                             Best Case Bankruptcy
                                 Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 27 of 36
                                                                                                                                                                     8/10/20 3:20PM

       Debtor        MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                              Case number (If known)
                                                                                                                                       --- ----------

-           ■       No.
            D       Yes. Provide details below.

             Site name and address                                        Governmental unit name and                Environmental law, if known              Date of notice
                                                                          address

     24. Has the debtor notified any governmental unit of any release of hazardous material?

            ■       No.
            D       Yes. Provide details below.

             Site name and address                                        Governmental unit name and                Environmental law, if known              Date of notice
                                                                          address

                     Details About the Debtor's Business or Connections to An Business

     25. Other businesses in which the debtor has or has had an interest
          List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
          Include this information even if already listed in the Schedules.

           ■ None

         Business name address                                      Describe the nature of the business             Employer Identification number
                                                                                                                    Do not include Social Security number or ITIN.

                                                                                                                    Dates business existed

     26. Books, records, and financial statements
         26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.
              D None
            Name and address                                                                                                                        Date of service
                                                                                                                                                    From-To
            26a.1.        BEVERLY, NEWMAN & CO PLLC                                                                                                 2015-PRESENT
                          1321 CHAMPION FOREST DRIVE
                          STE 102
                          Houston TX 77069

         26b. List all finns or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
              within 2 years before filing this case.

                D    None

            Name and address                                                                                                                        Date of service
                                                                                                                                                    From-To
            26b.1.        GLO CPA'S, LLC                                                                                                            2018
                          1900 WEST LOOP SOUTH, SUITE 1150
                          Houston TX 77027

         26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed .

                D   None

           Name and address                                                                                      If any books of account and records are
                                                                                                                 unavailable, explain why
           26c.1.         BEVERLY, NEWMAN & CO PLLC
                          122 CHAMPION FOREST DRIVE
                          SUITE 102
                          Houston TX 77069-9000

        26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
             statement within 2 years before filing this case.

                D None
    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com
                                                                                                                                                             Best Case Bankruptcy
                                Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 28 of 36
                                                                                                                                                            8110/20 3:20PM

     Debtor      MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                 Case number (itknownJ   _ _ _ _ _ _ _ __ __             _




.,--..     Name and address
          26d.1 .      VELOCITY COMMERCIAL CAPITAL
                       PO BOX 7089
                       Thousand Oaks CA 91362

    27. Inventories
        Have any inventories of the debtor's property been taken within 2 years before filing this case?

          ■     No
          D     Yes. Give the details about the two most recent inventories.

                    Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
                    inventory                                                                                             or other basis) of each inventory

    28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
        in control of the debtor at the time of the filing of this case.

           Name                                           Address                                              Position and nature of any             % of interest, if
                                                                                                               interest                               any
           DAVID R. JOHNS,                                11733 CRYSTAL COURT                                  CONTROLS 300 SHARES OF                 60%
           EXECUTOR OF ESTATE                             Conroe, TX 77306                                     THE ESTATE OF RONALD R.
                                                                                                               JOHNS, SR. AND 300
                                                                                                               SHARES OF COMMUNITY
                                                                                                               ESTATE OF RONALD R.
                                                                                                               JOHNS, SR. AND SPOUSE,
                                                                                                               LUANNE JOHNS AS
                                                                                                               EXECUTOR OF THE ESTATE
           Name                                            Address                                             Position and nature of any             % of Interest, if
                                                                                                               interest                               any
           BOLAJI AGBABIAKA                                013 HFP WAY, DOLPHIN ESTATES,                       200 SHARES                             20%
                                                           IKOYI
                                                           LAGOS. NIGERIA
           Name                                            Address                                             Position and nature of any             % of interest, if
                                                                                                               interest                               any
           LINDA WILKINSON                                 8722 HARDEMAN COURT                                 50SHARES                               5%
                                                           Houston, TX 77064

           Name                                            Address                                              Position and nature of any            % of interest, if
                                                                                                                interest                              any
           CHAVAH ADAMS, EXEC.                             20461 SPLIT OAK DR.                                  50SHARES                              5%
           OF EST. - JUNE ADAMS                            New Caney, TX 77357

           Name                                            Address                                              Position and nature of any            % of interest, if
                                                                                                                interest                              any
           JERALD HARRIS                                   8326 REDBROOK DRIVE                                  50SHARES                              5%
                                                           Houston, TX 77089

            Name                                           Address                                              Position and nature of any            % of interest, if
                                                                                                                interest                              any
            RANDY YATES, ATTY.                             20461 SPLIT OAK DR.                                  SO SHARES                             5%
            FACT-SHERYL WINSMANN                           New Caney, TX 77357

            Name                                           Address                                              Position and nature of any            % of interest, if
                                                                                                                interest                              any
            JERRY ROWELL                                   2001 TIMBERLOCH PL                                   PRESIDENT AND CEO                     NONE
                                                           SUITE 500
                                                           Spring, TX 77380


r    19. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
         control of the debtor, or shareholders in control of the debtor who no tonger hold these positions?



     Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

     Software Copyrtght (c) 1996-20 20 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 29 of 36
                                                                                                                                                         8110/20 3:20PM

    Debtor      MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                Case number (if known)   _ _ _ _ _ _ _ __      _ __




         ■     No
         D     Yes. Identify below.


    30. Payments, distributions, or withdrawals credited or given to insiders
       Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
       loans, credits on loans, stock redemptions, and options exercised?

         0     No
         ■     Yes. Identify below.

                  Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                   property                                                                   providing the value
          30.1 DAVID R. JOHNS                                                                                                                 CONSIDERATION
               11733 CRYSTAL COURT                                 INDEPENDENT CONTRACTOR AT $2000                          EVERYTWO          FOR ACTING AS
               Hazlet, NJ 07730-6000                               PER MONTH                                                WEEKS             CONSULTANT

                  Relationship to debtor
                  EXECUTOR OF ESTATE OF
                  RICHARD R. JOHNS, SR.
                  CONTROLLING
                  SHAREHOLDER


          30.2 JERRY ROWELL                                                                                                                   CONSIDERATION
               2001 TIMBERLOCH PL.                                                                                                            AS
               SUITE 500                                                                                                                      INDEPEDNENT
               THE WOODLANDS                                       $5000.00 PER MONTH                                       Bl-WEEKLY         CONTRACTOR

                  Relationship to debtor
                  CEO AND PRESIDENT


    31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         ■     No
         D     Yes. Identify below.

       Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                                  corporation

    32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         ■     No
         D     Yes. Identify below.

       Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                                  corporation




-
    Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8

    Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                               Best Case Bankruptcy
                           Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 30 of 36

   Debtor      MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                          Casenumb&rm~ _ _ _ _ __ _ _ _ _ __



  i@UIGM Signature and Declaration
         WARNING - B:ank,uptcy fraud 1& a seriou-, c,ima. Making a felsQ statement. concealing property, Of obtainJng money or property by fraud in
         connection with a b11nkruptcy cas.o can result In fines up to $500,000 or im,prisonment for up to 20 years, or both.
         18 U.S.C. §§ 152, 1341, 1519, and 3571 .

         I have examined the information In this Sllllement of Financial Affoir,, and any attachmeo!S and have a reasonable bellof that the Information Is lruo
         and correct

         I declare under penalty of pe~ury   that tho foregoing is true and cort<lct.
   Exe

  x                                                                  JERRY ROWELL
                                                                     Printed name

                                        PRESIDENT

  Are additional pages to Statement of Financial Affairs for Non•lntlivl dua/s Fl/Ing for Banhruptcy(Olflclal Form 207) attached?
  ■ No
  □ Yes




Official Form 201                             s«itement of flnanelaJ Affi.lr& for Nun-4ndMduals Filing for Bankruptcy
                            Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 31 of 36
                                                                                                                                                 8110/20 3:20?1.1

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Southern District of Texas
 In re       MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                      Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
I.    Pursuant to 11 U .S.C. § 329(a) and red. Bankr. P. 2016(b), I certify lhat I am the attorney for the above named debtor{s) and thal
      compensat ion paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
      be rendered on behalf of the debtor(s) in contemplation ofor i.n connection with 1he bankruptcy case is as follows:
              For legal services. I have agreed to accept                                                 $                 40,000.00
              Prior to the filing ofU1is statement I have received_ _ _                                   $                 20,000.00
              Balance Due_ _ _ _ _ ___ _______ __ _ _ __ _ _ __ _                                         $                 20,000.00

2.    Tbc source of the compensation paid to me was:
              ■ Debtor              D     Other (specify):

3.    The source of compensation to be paid to me is:

              ■ Debtor              □     Other (specify ):

4.       ■   1 have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law fmn.

         D I have agreed to share the above-disclosed compensation witJ1 a person or persons who arc not members or associates of my law fim1. A
             copy of the agreement, togcU1cr with a list of the naml"S of lhe people sharing in the compensation is attached.

5.       In re1um for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whelher lo tile a petition in bankruptcy;
       b.    Preparation and filing of any petition. schedules, statement of affairs and plan which may be required;
       t.    Representation of the debtor ut the meeting ofcreditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparati on and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s). the above-disclosed fee does not i11clude the following service:
                  Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                  any other adversary proceeding.
                                                                          C ERTIFICAT ION




                                                                                 Signature of Attorney
                                                                                 WILEY LAW GROUP, PLLC
                                                                                 325 N, ST. PAUL
                                                                                 SUITE 2250
                                                                                 Dallas, TX 75201
                                                                                 (214) 537-9572 Fax: (972} 498-5717
                                                                                 KWILEY@WILEYLAWGROUP.COM
                                                                                 Name oflaw firm




Sottware Copyright (c) 1996-2020 Best Case, LLC • www.bes\C8$<!.com                                                                         Best Ca,e Ban~,uptcy
                              Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 32 of 36


                                                                  United States Bankruptcy Court
                                                                         Southern District of Texas
       In re     MURPHY SHIPPING & COMMERCIAL SERVICES, INC.                                                                   CasoNo.
                                                            Deb10r(s)                                                          Chapter          11

                                                           LIST OF EQUITY SECURITY HOLDERS
    Following is the lisi or the Debtors equity security holders which is prepared in accordance witl1 rule J007(a)(3) for filing in this Chapter 11 Case

     Name aod last known address or place of                          Security Class Number of Securities                                 Kind    of Interest
     busi ness of holder

     BOLAJI AGBABIAKA                                                 COMMON                 200                                          STOCK
     D13 HFPWA, DOLPHIN ESTATES
     IKOYI
     LAGOS, NIGERIA

    CHAVAHADAMS, EXECUTOR
    8722 HARDEMAN COURT
                                                                     COMMON                  so                                          STOCK
    Houston, TX 77064

    DAVID R. JOHNS, EXECUTOR                                         COMMON                 800
    11733 CRYSTI COURT                                                                                                                   STPCL
    Conroe, TX 17304

    JARALO HARRIS
    8328 REDBROOK DR.
                                                                     COMMON                 so                                           STOCK
    Houston, TX 77089

   LINDA WILKINSON                                                  COMMON
   8722 HARDEMAN COURT
                                                                                            50                                           STOCK
   Houston, TX 77064

   RANDY YATES, ATTORNEY IN FACT                                    COMMON                  50                                          STOCK
   20461 SPLIT OAKS DRIVE
   New Caney, TX 17357


 DECLARATION UNDER PENALTY OF PER.JURY ON BEHALF OF CORPORATION OR PARTNERSHIP

          I, t he PRESIDENT o f the corporation named as the debtor in this case, declare under penalty of perjury that I have
 read the foresoing List of &juity Security Holders and Ihat it is true and correct to the best of my information 011d belief.


  Dale         August 12, 2020



                       Prmaltyfor maki11g a/a/lit s/(ltame111 ofconcealing pr(lf)e>'I)': J:iuc of up (o SS00,000 or impri$onmcnt fot up l'o S years ur botlt.
                                                                         18 ll.$.C. §§ tsi Rnd JS71.




Sheer I of I in Li<t of Equity Secul'ity Holder<
SoltMa,-e Copylighl (o) , - . ~ 0, r1 CNe. LI.C-www..be~C!l•uom
                    Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 33 of 36
                                                                                                                                lr'IOl20 3:20PM




                                               United States Bankruptcy Court
                                                      Southern District of Texas
 In re   MURPHY SHIPPING & COMMERCIAL SERVICES INC.                                             Case No.
                                                                    Deblor(s)                   Chapter    _,_
                                                                                                            11.,__ __ _ __ __



                                  VERIFICATION OF CREDITOR MATRIX


I. tlte PRESIDENT of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and
correct to the best of my knowledge.




Date:    August 12, 2020
     Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 34 of 36



CHAMBERLAIN, HARDICKS , ET AL
1 200 SMI TH STREET
Houston, TX 77002- 4319



GLO CPAS, LLP
1900 WEST LOOP SOUTH
SUITE 1150
Houston, TX 77027


KONICA MINOLTA LEASING
15120 NW FWY
Richmond, TX 77406



LANDSTAR
1531 VANTAGE PKWY, STE. 134
Houston, TX 77032



MODE TRANSPORATION LLC
14785 PRESTON RD.
Dallas , TX 75254



ROANOKE TRADE
11 GREENWAY PLAZA
Houston , TX 77046- 1101



SALESFORCE . COM
SALESFORCE TOWER
415 MSSION STREET THIRD FLOOR
San Francisco , CA 94105



SOLID BUSINESS SOLUTIONS
1819 1ST OAKS STREET
STE 160
Long Branch , NJ 07740-6000
          Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 35 of 36




-   SUN PACKAGING, INC.
    10077 WALLISVI LE ROAD
    Houston, TX 77010



    WORKSUITES-WOODLAND COMPANY, LLC
    2001 TIMBERLOCH PLACE, SUITE 500
    THE WOODLANDS, TX 77380




-
                            Case 20-34049 Document 1 Filed in TXSB on 08/12/20 Page 36 of 36
                                                                                                                                       ll/10/'20 3:20PM




                                                                   United States Bankruptcy Court
                                                                         Southern District of Texas
 In re       MURPHY SHIPPING & COMMERClAL SERVICES, INC.                                                     case No.
                                                                                                Debtor(s)    Chapter    _1_1_ _ _ _ _ _ _ __




                                              CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, tbe undersigned counsel for MURPHY SHIPPING & COMMERCIAL SERVICES, INC. in the above captioned action,
ce,tities that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:
 BOLAJI AGBABIAKA
 013 HFPWA, DOLPHIN ESTATES
 IKOYI
 LA.GOS NIGERIA




D None [Check if applicable]




 August 12, 2020
Date                                                                     KEV.."'-":.:..:..:.:.:::   , SR.
                                                                         Signature of Attorney or Li ·gant
                                                                         Counsel for MURPHY SHI PIN & COMMERCIAL SERVICES, INC.
                                                                         WILEY LAW GROUP, PLLC
                                                                         325 N, ST. PAUL
                                                                         SUITE 2250
                                                                         Dallas, TX 75201
                                                                         (214) 537-9572 Fax:(972) 498-5717
                                                                         KWILEY@WILEYLAWGROUP.COM




Software Copyright (C) 1996-.2020 Best Case, LLC •\Wo'll. bastca0&.com                                                            Best Case Banlwptcy
